               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JEFFERY DALE CLEMENT,              )
                                   )
               Petitioner,         )
                                   )
     v.                            )        1:19CV531
                                   )
CASANDRA SKINNER HOEKSTRA,1        )
                                   )
               Respondent.         )


                                 ORDER

     This matter is before this court for review of the

Memorandum Opinion, Order, and Recommendation (“Recommendation”)

filed on June 25, 2021, by the Magistrate Judge in accordance

with 28 U.S.C. § 636(b). (Doc. 23.) In the Recommendation, the

Magistrate Judge recommends that Respondent’s Motion for Summary

Judgment, (Doc. 12), be granted, that the Petition, (Doc. 4), be

denied, and that a judgment be entered dismissing this action,

without issuance of a certificate of appealability. The

Recommendation was served on the parties to this action on

June 25, 2021. (Doc. 24.) Petitioner filed timely objections,

(Doc. 25), to the Recommendation.


     1Erik Hooks retired as the Secretary of the North Carolina
Department of Public Safety, and Casandra Skinner Hoekstra was
appointed as interim secretary for the North Carolina Department
of Public Safety effective August 1, 2021. The case caption is
amended to accurately reflect Ms. Hoekstra as the Respondent.




    Case 1:19-cv-00531-WO-LPA Document 27 Filed 08/23/21 Page 1 of 3
     This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . .      [O]r recommit the

matter to the [M]agistrate [J]udge with instructions.” Id.

     This court has appropriately reviewed the portions of the

Recommendation to which the objections were made and has made a

de novo determination which is in accord with the Magistrate

Judge’s Recommendation. This court therefore adopts the

Recommendation.

     IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 23), is ADOPTED. IT IS FURTHER ORDERED

that Respondent’s Motion for Summary Judgment, (Doc. 12), is

GRANTED, that Petitioner’s Petition under 28 U.S.C. § 2254 for

Writ of Habeas Corpus by a Person in State Custody, (Doc. 4), is

DENIED, and that this action is DISMISSED. Finding no

substantial issue for appeal concerning the denial of a

constitutional right affecting the conviction, nor a debatable

procedural ruling, a certificate of appealability is not issued.

     A Judgment dismissing this action will be entered

contemporaneously with this Order.


                                 - 2 -



    Case 1:19-cv-00531-WO-LPA Document 27 Filed 08/23/21 Page 2 of 3
This the 23rd day of August, 2021.




                             __________________________________
                                United States District Judge




                             - 3 -



Case 1:19-cv-00531-WO-LPA Document 27 Filed 08/23/21 Page 3 of 3
